I am inclined to think the special fund derived from the special assessments on abutting *Page 310 
property, presumably according to benefits conferred, constitute a trust fund which should be divided among the bondholders equally — giving each his pro rata share, and that the courts should not compel the town to grant any particular bondholders a preference out of this fund — a limited fund — not one derived from ad valorem taxes raised by the partial exercise of a theoretically "unlimited power to tax."
ELLIS, J. concurs.